Order, entered September 30, 1963, denying motion of defendant Otis Elevator Company to dismiss the complaint for failure of prosecution, unanimously reversed, on the law and the facts, and in the exercise of discretion, with $20 costs and disbursements to defendant-appellant, and the motion granted, with $10 costs. The plaintiff failed to show any *768reasonable excuse in justification of the inordinate delay of 30 months in placing this action upon the calendar. Furthermore, the plaintiff’s belated stipulation to transfer the action to Civil Court is not available as a valid excuse for the delay. There was a similar motion to dismiss by a codefendant in this action, and the order of Special Term denying such motion was unanimously reversed by this court and the motion granted. (See Reilly v. Otis Elevator Co., 20 A D 2d 530; see, also, Sortino v. Fisher, 20 A D 2d 25.) Concur — Botein, P. J., McNally, Eager, Steuer and Staley, JJ.